Citation Nr: 1224054	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-04 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for headaches with left eye irritation and watering.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue on appeal was most recently before the Board in February 2012, at which time it was remanded to obtain a VA examination with a nexus opinion that contemplated the Veteran's claimed eye disability characterized by watering of the eyes and headaches.  Although examinations were completed, as will be discussed below, the nexus opinions are not in compliance with the remand order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the Veteran was seen for a cold and for sinus headaches in January 1964.  

VA treatment records since 2003 show that the Veteran variously complained of discomfort and pain with draining in his left eye.  It was observed that there was slight irritation of the sclera of his eyes, pterygium of both eyes, with mild conjunctivitis of the left eye, probably a combination of allergies and irritation.  An August 2006 treatment note indicated that the Veteran was seen by an optometrist regarding discomfort of his left eye, for which he had a history of allergies.  

The Veteran's spouse wrote that the Veteran had steadily complained of headaches, which she speculated were the result of his hearing difficulties and the ringing in his ears.  The Veteran wrote that his headaches began while he was onboard the U.S.S. Constellation, and caused his left eye to water.  The Veteran indicated his belief that he was misdiagnosed at sick bay.  The Veteran indicated that he had experienced difficulties with his disability, and that it sometimes felt as if his eye would pop out.  The Veteran reported that his left eye continually watered, was irritating and caused him to feel nauseated.  In addition, the Veteran submitted a lay statement from a service member, Mr. [redacted], who indicated that he could recall the Veteran experiencing bad headaches in service.  Mr. [redacted] reported that during such headaches, the Veteran would lay at the work shop trying to get relief, and even forego going on liberty.  Mr. [redacted] indicated that the Veteran complained about headaches causing his eye to water and feel as if it was going to pop out of its socket.  Mr. [redacted] indicated that when he saw the Veteran in late 1965 following service, the Veteran continued to suffer from headaches.  

The August 2011 hearing memorandum in lieu of a transcript indicates that the Veteran described having experienced headaches while in service, specifically in 1962, such that he had to lay down for up to several hours at a time in a dark and quiet room.  These headaches reportedly occurred every three months.  The Veteran reported that a corpsman misdiagnosed him as having a sinus infection and irrigated his sinuses, which caused left eye watering and continuous irritation ever since.  The Veteran indicated that although he did not have vision-related problems, the watering of his eye coincided with a burning sensation.  The Veteran reportedly explained that five months following service he was diagnosed as having Horton's cluster headaches, which no one else in his family experienced.  The Veteran also referred to this condition as a migraine.  The Veteran indicated that he did not have records to support this diagnosis as the doctors could no longer be located.  The Veteran specified that he was claiming service connection for eye irritation related to his in-service headaches and sinus irrigation.  

In sum, the Veteran has competently described experiencing headaches with eye-related problems while in service, and since service.  There is a service treatment record showing treatment for a headache.  There is a lay statement from a friend indicating that the Veteran had headaches and eye-related problems in service.  There are current treatment records evidencing eye-related symptoms.  In February 2012 the Board found that remand for an opinion as to the nature and etiology of a headache and eye-related disability was necessary.  

In March 2012 the Veteran was afforded VA examinations for his headaches and watering eyes, and an opinion as to the etiology of any diagnosed eye disability.  The optometrist indicated that the Veteran reported experiencing watering of the left eye since 1962 when he was in service, but that no documentation was available in the claims folder.  The optometrist indicated that dry eye syndrome could cause the eyes to water, and that there was no functional vision loss of either the left or right eye.  The optometrist then indicated that there were cataracts of both eyes, causing reduced acuity that was greater in the left eye.  The examiner indicated that the cataracts were not caused by or related to the left eye watering.  The examiner indicated that she could not state without resorting to mere speculation whether it was at least as likely as not that any eye disability was related to eye problems that the Veteran described as occurring in service, reasoning that there was no documentation of a left eye disorder found in service medical records or on the separation examination.  

The Veteran was also afforded an examination with a doctor for an opinion related to his headaches.  The examiner opined that he could not state without resorting to mere speculation whether it was at least as likely as not that any currently shown headache and eye disability was related to service.  Specifically, the examiner indicated that the only mention in service medical records of headaches was a brief mention of a sinus headache on January 23, 1964, with no mention of a concurrent left eye disorder or migraine.  He indicated that the kind of chronic or recurrent headaches the Veteran currently described involved a left-sided throbbing migraine-type headache with eye watering unrelated to sinus problems.  The examiner also indicated that there was no mention of a chronic headache condition or a left eye disorder in the service medical records or on the separation examination.  The examiner indicated that it had been noted that the claims folder contained a lay statement that the Veteran had recurrent headaches while in service, with associated eye symptoms, but that in the accumulated medical records there was no indication of a chronic headache condition.  He indicated that in the medical records from June 2011 to the present, and in the list of VA diagnoses since 2002 headaches were not mentioned, and one treatment record discussed a left eye allergy, but no headaches.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, both medical opinions although mentioning the Veteran's reported instances of headaches or eye watering, focused their reasoning on the absence of medical documentation of headaches or eye watering in order to determine that an opinion could not be provided without resort to mere speculation.  This focus on the absence of medical documentation is, however, contrary to law.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary to afford the Veteran VA opinions where the reported instance of in service headaches and eye watering are accepted as true for purposes of providing the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiners who conducted the March 2012 examinations for an addendum regarding the claimed headache and eye related disability, if available.  If that individual is no longer available, any medical professional can provide the following opinion. 

The examiners should render opinions as to whether it is at least as likely as not that any currently shown headache and eye related disability is related to service.  In their reasoning the examiners should accept the Veteran's reported experiences with in-service headaches and watering eyes, as well as the friend's lay statement recalling the Veteran's experiences with such symptoms as true for the purposes of rendering the requested opinions.  

2.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

